 
Exhibit 10.4
 
 
July 16, 2014
 
Mr. Gerald M. Rosberg
Graham Holdings Company
1150 15th Street N.W.
Washington, DC 20071


Dear Gerry:
 
In recognition of your many years of dedicated service to Graham Holdings
Company (the “Company”), and in consideration for your commitments set forth
herein, including as set forth in Exhibit A, you, or your estate or beneficiary,
as applicable, will be entitled to receive the retirement benefit provided in
this letter agreement upon the termination of your employment with the Company
and its affiliates for any reason, other than for “cause” (as determined by the
Company in its reasonable discretion).  The value of such retirement benefit
will be equal to the sum of (i) $1,000,000 plus (ii) the actuarial present value
of 10% of the benefits to be paid to you pursuant to The Retirement Plan for
Graham Holdings Company and the Graham Holdings Company Supplemental Executive
Retirement Plan, based on actuarial calculations to be performed at the time of
the termination of your employment by such actuaries as are selected by the
Company in its discretion and using the discount rate used for determining lump
sum payments under the Retirement Plan for Graham Holdings Company at the time
of such termination (such payments, collectively, the “Retirement Benefit”);
provided that you enter into the Separation and Release Agreement substantially
in the form attached as Exhibit B (the “Separation Agreement”) and it becomes
effective and irrevocable not later than 60 days following the date that your
employment terminates.  The Retirement Benefit will be payable in cash in a
single lump-sum no later than 70 days following termination of your employment,
subject to the requirements of Section 409A, as set forth below, and provided
that if such 70-day period spans two different taxable years, the Retirement
Benefit will not be paid until the second taxable year.
 
You agree that for a period of one year following termination of your employment
for any reason, you will be bound by the restrictive covenants set forth on
Exhibit A to this letter agreement (the “Restrictive Covenants”), provided that
such Restrictive Covenants may be waived in writing by the chief executive
officer of the Company.
 
The Retirement Benefit and any payments described in the Separation Agreement
will be subject to applicable federal, state, local and non-U.S. tax reporting
and withholding requirements.  This letter agreement and the Separation
Agreement shall be interpreted such that the payments made thereunder shall
comply with Section 409A of the Internal Revenue Code, as amended, and the
Treasury Regulations and any applicable guidance thereunder (“Section
409A”).  Payment of the Retirement Benefit shall be made at such times and in
such forms as the Company determines are required to comply with Section 409A
(including, without limitation, that to the extent necessary to satisfy Section
409A, such amount will only be paid in the event that your termination of
employment constitutes a “separation from service” within the meaning of Section
409A (which in accordance with Treas. Reg. §1.409A-1(h)(1)(ii), will be deemed
to occur at any time that you and the Company reasonably anticipate that the
bona fide level of services you will perform (whether as an employee or an
independent contractor) will be permanently reduced to a level that is less than
50% of the average level of bona fide services you performed during the
immediately preceding 36 months), and that payment of such amount will be
subject to a six-month delay).
 
The validity, interpretation, construction and performance of this letter
agreement will be governed by the laws of the State of New York (without giving
effect to any otherwise applicable conflicts of law principles).YOU AND THE
COMPANY IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF EITHER PARTY RELATED TO OR
ARISING OUT OF THIS LETTER AGREEMENT OR THE SEPARATION AGREEMENT.  This letter
agreement does not constitute an employment contract. As with all employees,
your relationship with the Company is one of employment-at-will, which allows
for termination of this relationship by you or the Company for any or no reason,
at any time, with or without notice.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Please indicate your understanding and acceptance of this letter agreement by
signing and returning one copy to me; a second copy is enclosed for your
records. If you have questions about any of these terms, please let me know.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 

 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
 
Sincerely,
 
/s/ Donald E. Graham
Donald E. Graham
Chairman and Chief Executive Officer



 


 
Agreed and Accepted:
 
/s/ Gerald M. Rosberg
Gerald M. Rosberg
Date:  July 16, 2014



 
 
 
 

--------------------------------------------------------------------------------

 

 Exhibit A
 
RESTRICTIVE COVENANTS
 
Non-Competition.  (a)  As a necessary measure to protect the legitimate business
interests of the Company and its affiliates (collectively, the “Company
Entities”), including confidential trade secrets, valuable confidential
information and proprietary information (the “Business Interests”), you agree
that from the date that your employment with the Company Entities terminates
through the first anniversary thereof (such period, the “Non-Competition
Period”), you shall not, in any geographic area for which you had job
responsibilities during the last one (1) year of your employment with the
Company Entities, have any Relationship (as defined below) with any entity,
including but not limited to any corporation, partnership, limited liability
company, sole proprietorship or unincorporated business or any non-U.S. business
entity (any such entity, a “Business”) that competes directly with any of the
businesses of the Company Entities with which you were directly involved during
your employment with the Company Entities.
 
(b)      You will be deemed to have a relationship (a “Relationship”) with a
Business if you (i) own, manage, operate or are employed by such Business, (ii)
are an officer, employee, director, member, agent, owner or partner of such
Business, (iii) act as a consultant or contractor to such Business or (iv)
control or participate in the ownership, management or operation of such
Business; provided, however, that nothing herein shall prevent you from
acquiring, solely as a passive investment and through market purchases, less
than 5% of the outstanding equity securities of any corporation that is
registered under Section 12(b) or Section 12(g) of the Securities Exchange Act
of 1934, as amended (or similar applicable law in any non-U.S. jurisdiction),
and that is publicly traded so long as you are not part of any control group of
such corporation.  Notwithstanding the foregoing, you shall not be deemed to
have a Relationship with a Business if you serve as a non-employee director of
such Business, unless one of the primary operations of such Business relates to
higher education, cable or broadcast.
 
(c)      You acknowledge that your undertakings and commitments and the
restrictions set forth in this Exhibit A, including in particular the
non-compete undertaking, are a material inducement to the Company’s willingness
to enter into this letter agreement on the terms set forth therein, and reflect
the reasonable requirements of the Company in the circumstances.  You
acknowledge and agree that the covenants, agreements, obligations and
undertakings contained in this letter agreement have been negotiated in good
faith by the parties, and are reasonable and are not more restrictive or broader
than necessary to protect the interests of the Company Entities, and would not
achieve their intended purpose if they were on different terms or for periods of
time shorter than the periods of time provided herein or applied in more
restrictive geographical or technical areas than are provided herein.  You agree
that such covenants, agreements, obligations and undertakings are essential to
protect the value of the Company Entities.  Therefore, you irrevocably and
unconditionally undertake to fully comply with the provisions hereof and
irrevocably and unconditionally agree that breach of these provisions will cause
significant financial and other damages to the Company.  In addition to the
remedies otherwise available to the Company, any such breach will be grounds for
forfeiture of any termination payment or benefit otherwise payable to you
pursuant to this letter agreement or otherwise from the Company Entities.  You
acknowledge and agree that the commitments and the restrictions set forth in
this Exhibit A will not cause a financial hardship to you.
 
Non-Solicitation of Customers or Clients.  As a necessary measure to protect the
Company Entities’ Business Interests, you agree that during the Non-Competition
Period, you will not, directly or indirectly, solicit, influence, entice or
encourage any person who at such time is, or who at any time in the two (2) year
period prior to such time had been, a customer, client or active prospective
customer or client of the Company Entities, to either cease or curtail its
relationship with the Company Entities, or to engage in a business activity or
relationship with you, unless you shall have previously obtained a written
release from an authorized representative of the Company specifically permitting
an action that would otherwise be prohibited by the provisions of this
paragraph.
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 
Non-Solicitation of Employees.  As a necessary measure to protect the Company
Entities’ Business Interests, you agree that at any time during the
Non-Competition Period, you will not, directly or indirectly, solicit,
influence, entice or encourage any person who at such time is, or who at any
time in the two (2) year period prior to such time had been, employed by the
Company Entities, to cease or curtail his or her relationship
therewith.  Notwithstanding the foregoing, the restrictions of this paragraph
shall not apply to the placement of general advertisements or the use of general
search firm services with respect to a particular geographic or technical area,
but which are not targeted directly or indirectly towards employees of the
Company Entities.
 
No-Hire.  As a necessary measure to protect the Company Entities’ legitimate
business interest including confidential trade secrets, valuable confidential
information and proprietary information, during the Non-Competition Period, you
agree that you will not, directly or indirectly, hire or attempt to hire,
whether as a director, officer, employee, contractor, consultant or other
service provider, any person who at such time is, or who at any time in the two
(2) year period prior to such time had been, employed by the Company Entities.
 
Confidentiality.  You will keep in strict confidence, and will not, directly or
indirectly, at any time during or after your association with the Company,
disclose, furnish, disseminate, make available or, except for the sole purpose
of performing your duties in association with the Company, use any trade secrets
or valuable confidential information of the Company Entities or their customers
or vendors, without limitation as to when or how you may have acquired such
information.  Such confidential information shall include, without limitation,
the Company Entities’ selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information.  You
specifically acknowledge that all such confidential information, whether reduced
to writing, maintained on any form of electronic media or maintained in your
mind or memory and whether compiled by the Company, and/or you, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by the Company to maintain the secrecy of
such information, that such information is the sole property of the Company and
that any retention and use of such information by you during after the
termination of your association shall constitute a misappropriation of the
Company’s trade secrets.
 
Severability.  If any provision of this letter agreement is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions shall be enforced to the
maximum extent possible.  Further, if a court should determine that any portion
of this letter agreement is overbroad or unreasonable, such provision shall be
given effect to the maximum extent possible by narrowing or enforcing in part
that aspect of the provision found overbroad or unreasonable.
 
Equitable Relief.  You acknowledge and agree that the Company’s remedies at law
for breach of any of the Restrictive Covenants would be inadequate and, in
recognition of this fact, you agree that, in the event of such breach, in
addition to any remedies at law it may have, the Company, without posting any
bond, shall be entitled (without the necessity of showing economic loss or
actual damages) to obtain equitable relief in the form of specific performance,
a temporary restraining order, a temporary or permanent injunction or any other
equitable remedy that may be available.  You further acknowledge that should you
violate any of the Restrictive Covenants, it will be difficult to determine the
amount of damages resulting to Company Entities, and that in addition to any
other remedies the Company may have, the Company shall be entitled to temporary
and permanent injunctive relief and attorneys’ fees and expenses.  The preceding
sentences shall not be construed as a waiver of the rights that the Company may
have for damages under this letter agreement or otherwise, and all such rights
shall be unrestricted.
 
 
 
A-2

--------------------------------------------------------------------------------

 
 
Exhibit B
 
SEPARATION AND RELEASE AGREEMENT
 
This Separation and Release Agreement (“Agreement”), dated as of _____, is by
and between Gerald M. Rosberg (“Employee” or “you”) and Graham Holdings Company
(the “Company”) and its subsidiaries, predecessors, successors and assigns,
assets, employee benefit plans or funds, and any of its or their respective past
and/or present directors, officers, fiduciaries, agents, trustees,
administrators, attorneys, employees and assigns, in their capacities as agents
for the Company (collectively, the “Company Entities”).
 
1.      Concluding Employment.  You acknowledge your separation from employment
with the Company effective ______ (the “Separation Date”), and that after the
Separation Date you shall not represent yourself as being a director, officer,
employee, agent or representative of any Company Entity for any purpose.  The
Separation Date shall be the termination date of your employment for all
purposes including participation in and coverage under all benefit plans and
programs sponsored by or through the Company Entities except as otherwise
provided herein (including as provided in paragraph 4(c) below).  Within
15 business days following the Separation Date, you will be paid for previously
submitted un-reimbursed business expenses (in accordance with usual Company
guidelines and practices), to the extent not theretofore paid.  In addition, you
will be paid for any accrued but unused vacation days.
 
2.      Retirement Benefit.  In exchange for your waiver and release of claims
against the Company Entities and your compliance with the restrictive covenants
(the “Restrictive Covenants”) set forth in Exhibit A of that certain letter
agreement, dated [●], 2014, between you and the Company (the “Letter
Agreement”), the Company agrees to pay you the Retirement Benefit (as defined in
the Letter Agreement), pursuant to the terms of the Letter Agreement.
 
3.      Acknowledgement.  You acknowledge and agree that the Retirement
Benefit:  (a) except as expressly provided herein (including as provided in
paragraph 4(c) below), is in full discharge of any and all liabilities and
obligations of the Company Entities to you, monetarily or with respect to
employee benefits or otherwise, including but not limited to any and all
obligations arising under any alleged written or oral employment agreement,
policy, plan or procedure of the Company Entities and/or any alleged
understanding or arrangement between you and the Company Entities; and (b) would
not be due to you if you did not execute this Agreement.
 
4.      Release.  a.  In consideration for the Retirement Benefit, except as
expressly provided herein, you, for yourself and for your heirs, executors,
administrators, trustees, legal representatives and assigns (hereinafter
referred to collectively as “Releasors”), forever release and discharge the
Company Entities from any and all claims, demands, causes of action, fees and
liabilities of any kind whatsoever arising out of your employment and/or
separation from that employment with the Company Entities, whether known or
unknown, which you ever had, now have, or may have against any of the Company
Entities by reason of any act, omission, transaction, practice, plan, policy,
procedure, conduct, occurrence, or other matter up to and including the date on
which you sign this Agreement.
 
b.      Without limiting the generality of the foregoing, except as expressly
provided herein (including as provided in paragraph 4(c) below), this Agreement
is intended to and shall release the Company Entities from any and all claims,
whether known or unknown, which Releasors ever had, now have, or may have
against the Company Entities arising out of your employment and/or your
separation from that employment, including, but not limited to:  (i) any claim
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Employee Retirement
Income Security Act of 1974 (excluding claims for accrued, vested benefits under
any employee benefit or pension plan of the Company Entities subject to the
terms and conditions of such plan and applicable law), the Family and Medical
Leave Act, and the Sarbanes-Oxley Act of 2002, each as amended; (ii) any other
claim (whether based on federal, state, or local law, statutory or decisional)
relating to or arising out of your employment, the terms and conditions of such
employment, or the separation from such employment, including but not limited to
breach of contract (express or implied), fraud, misrepresentation, wrongful
discharge, detrimental reliance, defamation, emotional distress or compensatory
or punitive damages; and (iii) any claim for attorneys’ fees, costs,
disbursements and/or the like.
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
 
c.      Notwithstanding the foregoing, nothing in this Agreement shall be a
waiver of any of the following claims or rights: (i) any claims that may arise
after the date on which you sign this Agreement, (ii) any rights you may have
pursuant to this Agreement, (iii) any rights you may have to your vested and
accrued compensation and benefits under the Letter Agreement, the Company’s
employee benefit plans, including compensation and benefits that vest or are
required to be paid upon your Separation Date or in connection with your
separation, (iv) any rights you may have to indemnification (for the avoidance
of doubt, including, without limitation, as a director or officer of any of the
Company Entities) or expense reimbursement under the Company’s organizational
documents, any director’s and officer’s insurance policy or any other plan,
agreement, policy or arrangement with any of the Company Entities, (v) your
rights as a holder of previously vested stock, units or other equity of any of
the Company Entities and (vi) any claims that by law cannot be waived.
 
5.      Waiver of Relief.  You acknowledge and agree that by virtue of the
foregoing, you have waived any relief available to you (including, without
limitation, monetary damages, equitable relief and reinstatement) under any of
the claims and/or causes of action waived in this Agreement.  Therefore you
agree that you will not accept any award or settlement from any source or
proceeding (including, but not limited to, any proceeding brought by any other
person or by any government agency) with respect to any claim or right waived in
this Agreement.
 
6.      Cooperation.  a.  You agree that you will cooperate with the Company
and/or the Company Entities and its or their respective counsel as may be
reasonably requested taking into account your other obligations in connection
with any investigation, administrative proceeding or litigation relating to any
matter that occurred during your employment in which you were involved or of
which you have knowledge, provided that the Company and/or the Company Entities
shall bear all reasonable legal fees and other costs incurred by you in
connection with your cooperation.
 
b.      You agree that, in the event you are subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to your
employment by the Company and/or the Company Entities, to the extent reasonably
practicable and subject to all applicable legal requirements, based on the
written legal advice of your counsel, you will give prompt notice of such
request to the General Counsel of the Company and will make no disclosure until
the Company and/or the Company Entities have had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.
 
7.      Return of Property.  Unless otherwise agreed to by the Company, you
represent that you have returned (or will return) to the Company all property
belonging to the Company and/or the Company Entities, including but not limited
to all proprietary and/or confidential information and documents in any form
belonging to the Company or in any way relating to the business of the Company
that are not otherwise generally available, cell phone, Blackberry, keys, card
access to the building and office floors, Employee Handbook, phone card, Company
credit card, computer user name and password, disks and/or voicemail code;
provided, however, that an inadvertent failure to return property of the Company
and/or the Company Entities shall not constitute a breach of this Agreement so
long as you promptly return such property upon the written request of the
Company and/or the Company Entities.
 
8.      Severability.  If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions shall be enforced to the
maximum extent possible.  Further, if a court should determine that any portion
of this Agreement is overbroad or unreasonable, such provision shall be given
effect to the maximum extent possible by narrowing or enforcing in part that
aspect of the provision found overbroad or unreasonable.
 
 
 
B-2

--------------------------------------------------------------------------------

 
 
 
9.      Equitable Relief.  You acknowledge and agree that the Company’s remedies
at law for breach of any of the provisions of this Agreement would be inadequate
and, in recognition of this fact, you agree that, in the event of such breach,
in addition to any remedies at law it may have, the Company, without posting any
bond, shall be entitled (without the necessity of showing economic loss or
actual damages) to obtain equitable relief in the form of specific performance,
a temporary restraining order, a temporary or permanent injunction or any other
equitable remedy that may be available.  You further acknowledge that should you
violate any of the provisions of this Agreement, it will be difficult to
determine the amount of damages resulting to Company Entities, and that in
addition to any other remedies the Company may have, the Company shall be
entitled to temporary and permanent injunctive relief and attorneys’ fees and
expenses.  The preceding sentences shall not be construed as a waiver of the
rights that the Company may have for damages under this Agreement or otherwise,
and all such rights shall be unrestricted.
 
10.    Breach of Agreement or the Restrictive Covenants.  You agree that, except
as set forth in Section 7 above, any breach by you of this Agreement or any
Restrictive Covenant shall constitute a material breach as to which the Company
Entities may seek recoupment of the Retirement Benefit.  In such event, the
Company will be entitled to reimbursement in full of the Retirement Benefit
within 30 days following receipt of written notice from the Company demanding
repayment.
 
11.    Miscellaneous.  a.  This Agreement is not intended, and shall not be
construed, as an admission that any of the Company Entities has violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever against you.
 
b.      Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
construing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.
 
12.    Assignment.  This Agreement is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.
 
13.    Governing Law; Waiver of Jury Trial.  The validity, interpretation,
construction and performance of this letter agreement will be governed by the
laws of the State of New York (without giving effect to any otherwise applicable
conflicts of law principles).YOU AND THE COMPANY IRREVOCABLY AGREE TO WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON
BEHALF OF EITHER PARTY RELATED TO OR ARISING OUT OF THIS AGREEMENT.
 
14.    Entire Agreement.  You understand that this Agreement and the Letter
Agreement constitute the complete understanding between the Company and you, and
supersede any and all agreements, understandings, and discussions, whether
written or oral, between you and any of the Company Entities.  No other promises
or agreements shall be binding unless in writing and signed by both the Company
and you after the Effective Date (as defined below).
 
15.    Voluntary Agreement.  You acknowledge that you: (a) have carefully read
this Agreement in its entirety; (b) have been offered the opportunity to have at
least [21] [45] days to consider its terms[, and the disclosure information
which will be provided as Annex I pursuant to the Older Workers Benefit
Protection Act]; (c) are hereby advised by the Company in writing to consult
with an attorney of your choosing in connection with this Agreement; (d) fully
understand the significance of all of the terms and conditions of this Agreement
and have discussed them with your independent legal counsel, or had a reasonable
opportunity to do so; (e) have had answered to your satisfaction any questions
you have asked with regard to the meaning and significance of any of the
provisions of this Agreement; and (f) are signing this Agreement voluntarily and
of your own free will and agree to abide by all the terms and conditions
contained herein.
 
 
 
B-3

--------------------------------------------------------------------------------

 
 
 
16.    Acceptance.  You may accept this Agreement by signing it and returning it
to the Company, Attention: General Counsel on or before ______.  After executing
this Agreement, you shall have seven (7) days (the “Revocation Period”) to
revoke it by indicating your desire to do so in writing delivered to the General
Counsel of the Company by no later than 5:00 p.m. on the seventh (7th) day after
the date you sign this Agreement.  The effective date of this Agreement shall be
the eighth (8th) day after you sign it (the “Effective Date”).  If the last day
of the Revocation Period falls on a Saturday, Sunday or holiday, the last day of
the Revocation Period will be deemed to be the next business day.  In the event
you do not accept this Agreement as set forth above, or in the event you revoke
this Agreement during the Revocation Period, this Agreement and the obligations
of the Company to provide the Retirement Benefit under Section 2 hereof shall be
deemed automatically null and void.
 
17.    Headings and Captions.  The headings and captions herein are provided for
reference and convenience only.  They shall not be considered part of this
Agreement and shall not be employed in the construction of this Agreement.
 
 

   
Date:
 
Graham Holdings Company
   
By:
                     
Signature:
   
Date:
   
Gerald M. Rosberg
   




 

STATE OF 
 
 
)
   
) ss.:
COUNTY OF
 
 
)



On this ___ day of ________ 20___, before me personally came Gerald M. Rosberg,
to me known and known to me to be the person described and who executed the
foregoing Agreement, and he duly acknowledged to me that he executed the same.
 

 
Notary Public


 
 
 
 
 B-4
 